Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/22 has been entered.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/22, 02/24/22, 02/18/22, 10/15/21, 08/16/21, 04/21/21, 01/22/21 and 06/16/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


3.) Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An apparatus comprising: 
a controller formed in one or more second semiconductor substrates that include the circuits of the array of pixel cells, 
wherein the controller is configured to: 
determine whether first image data from a first image frame generated by the image sensor contains features of an object, the first image frame captured by the image sensor; 
based on whether the first image data contains the features of the object, generate programming signals for the image sensor; and 
control, based on the programming signals, the image sensor to generate second image data associated with a second image frame.”

Dependent Claims 2-17 and 21 are allowed due to their dependence on allowed independent claim 1. 


With regard to independent Claim 18, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method, comprising: 
determining, by a controller, whether first image data from the first image frame generated by an image sensor contains features of an object, 
based on whether the first image data contains features of the object, generating, by the controller, programming signals for the image sensor; and 
controlling, by the controller and based on the programming signals, the image sensor to generate second image data associated with a second image frame.”


Dependent Claims 19-20 are allowed due to their dependence on allowed independent claim 18. 

The following are the closest prior-art of record:

Watanabe et al. (US Pub No.: 2018/0167575A1) disclose a solid-state imaging device that includes n first photoelectric conversion elements configured to photoelectrically convert incident light, n first reading circuits configured to output corresponding first pixel signals, m second photoelectric conversion elements configured to photoelectrically convert incident light, m second reading circuits configured to sequentially output corresponding second pixel signals, and a reading control circuit, wherein each of the second reading circuits includes a detection circuit configured to output an event signal when a change in a second charge signal is detected and a pixel signal generation circuit configured to add address information to an event signal, and the reading control circuit causes the first pixel signal to be output by determining a reading region corresponding to address information, and n and m are natural numbers greater than or equal to 2. 

Dominguez Castro et al. (US Pub No.: 2015/0358571A1) disclose reading-out sensor array pixels. In particular, the present invention provides an approach according to which only a region of interest is may be read out from the sensor array, thus leading to substantial time savings. In order to achieve this, a circuitry for configuring a region of interest for the sensor array is provided as well as a reading-out circuitry for reading-out pixels belonging to the region of interest. In addition, the corresponding methods for programming the region of interest and for reading-out the region of interest are provided. The circuitry for programming and/or reading-out the region of interest includes per pixel provided storage elements for storing an indication of whether a pixel belongs to a region of interest (ROI). These are configured by the programming circuitry and using when reading-out the ROI for only reading out the pixels of the ROI.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697